CONTACT: John K. Schmidt Chief Operating Officer Chief Financial Officer (563) 589-1994 jschmidt@htlf.com FOR IMMEDIATE RELEASE MONDAY, OCTOBER 29, 2007 HEARTLAND FINANCIAL USA, INC. REPORTS THIRD QUARTER 2007 EARNINGS Highlights § Income from continuing operations increased 5 percent over third quarter 2006 § Year-to-date noninterest income grew by 10 percent over year-to-date 2006 § Total loans increased $152.0 million or 7 percent compared to one year ago § Total deposits increased $130 million or 6 percent compared to one year ago § Announced intention to open a de novo bank in Minnesota Quarter Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Net income (in millions) $ 6.9 $ 6.9 $ 18.9 $ 17.6 Income from continuing operations (in millions) 6.9 6.6 17.2 16.8 Diluted earnings per share 0.42 0.41 1.14 1.05 Diluted earnings per share from continuing operations 0.42 0.39 1.04 1.00 Return on average assets 0.86 % 0.91 % 0.80 % 0.81 % Return on average equity 12.72 13.93 11.89 12.23 Net interest margin 3.87 4.16 3.98 4.22 “Several areas of Heartland’s performance stand out as very positive for the third quarter and year-to-date: Earnings from continuing operations are up over last year, noninterest income reflects very good increases, noninterest expenses continue to moderate and deposit balances are showing solid growth.”Lynn B. Fuller, chairman, president and chief executive officer, Heartland Financial USA, Inc. Dubuque, Iowa, October 29, 2007—Heartland Financial USA, Inc. (NASDAQ: HTLF) today reported stable earnings for the third quarter of 2007. Net income of $6.9 million, or $0.42 per diluted share, for the quarter ended September 30, 2007, was consistent with net income of $6.9 million, or $0.41 per diluted share, earned during the third quarter of 2006.Return on average equity was 12.72 percent and return on average assets was 0.86 percent for the third quarter of 2007, compared to 13.93 percent and 0.91 percent, respectively, for the same quarter in 2006. Lynn B. Fuller, Heartland’s chairman, president and chief executive officer stated, “Several areas of Heartland’s performance stand out as very positive for the third quarter and year-to-date:Earnings from continuing operations are up over last year, noninterest income reflects very good increases, noninterest expenses continue to moderate and deposit balances are showing solid growth.” Net income recorded for the first nine months of 2007 was $18.9 million, or $1.14 per diluted share, an increase of $1.3 million or 7 percent over net income of $17.6 million, or $1.05 per diluted share, recorded during the first nine months of 2006. Return on average equity was 11.89 percent and return on average assets was 0.80 percent for the first nine months of 2007, compared to 12.23 percent and 0.81 percent, respectively, for the same period in 2006. During the first quarter of 2006, a pre-tax judgment of $2.4 million against Heartland and Wisconsin Community Bank was recorded as noninterest expense, while a $286,000 award under a counterclaim was recorded as a loan loss recovery. The net after-tax effect to net income for this one-time event was $1.3 million. Exclusive of this expense, Heartland’s net income for the first nine months of 2006 was $18.9 million, or $1.13 per diluted share. Because of the non-recurring nature of this expense, management believes that this pro-forma presentation can help investors understand Heartland’s financial performance for the first nine months of 2006. The sale of Rocky Mountain Bank’s branch banking office in Broadus, Montana, was completed on June 22, 2007.Included in the sale were $20.9 million of loans and $30.2 million of deposits. The results of operations of the branch have been reflected on the income statement as discontinued operations for the prior periods reported. Also included on the income statement as discontinued operations for the prior periods are the results of operations of ULTEA, Inc., Heartland’s fleet leasing subsidiary, which was sold to ALD Automotive on December 22, 2006. During the nine-month period ended September 30, 2007, income from discontinued operations included a $2.4 million pre-tax gain recorded as a result of the sale of the Broadus branch. Income from continuing operations was $6.9 million, or $0.42 per diluted share, during the third quarter of 2007 compared to $6.6 million, or $0.39 per diluted share, during the third quarter of 2006. This increase in earnings from continuing operations was primarily a result of a lower provision for loan losses, which was $575,000 during the third quarter of 2007 compared to $1.4 million during the third quarter of 2006. For the nine months ended September 30, 2007, income from continuing operations was $17.2 million, or $1.04 per diluted share, compared to $16.8 million, or $1.00 per diluted share, during the same period in 2006. This increase in earnings resulted from an improvement in net interest income and noninterest income that outweighed additional provision for loan losses and noninterest expenses recorded during the nine-month comparative periods. Net Interest Margin Constrained; Net Interest Income Grows Net interest margin, expressed as a percentage of average earning assets, was 3.87 percent during the third quarter of 2007 compared to 4.16 percent for the third quarter of 2006 and 4.02 percent for the second quarter of 2007.Contributing to the decline in net interest margin during the third quarter of 2007 was a shift in Heartland’s asset mix as a larger percentage of earning assets was held in fed funds sold or investments. Also affecting the net interest margin was the impact of foregone interest on Heartland’s nonperforming loans which had increased during the second and third quarters of 2007. Additionally, early in the third quarter of 2007 a $20.5 million investment was made in bank owned life insurance upon which interest expense associated with the funding of this investment affects net interest margin while the corresponding earnings on this investment is recorded as noninterest income. Given the asset sensitive posture of Heartland’s balance sheet, the most recent 50 basis point rate cut by the Fed and the anticipation of another 25 basis point rate cut when the Fed meets later this week, Heartland will be challenged to maintain its net interest margin at the current level. Net interest income on a tax-equivalent basis totaled $28.2 million during the third quarter of 2007, an increase of $424,000 or 2 percent from the $27.8 million recorded during the third quarter of 2006.For the nine-month period during 2007, net interest income on a tax-equivalent basis was $84.6 million, an increase of $4.0 million or 5 percent from the $80.6 million recorded during the first nine months of 2006. Contributing to these increases was the $246.6 million or 9 percent growth in average earning assets during the comparable quarterly periods and the $289.3 million or 11 percent growth in average earning assets during the first nine months of 2007 compared to 2006. On a tax-equivalent basis, interest income in the third quarter of 2007 totaled $55.6 million compared to $50.7 million in the third quarter of 2006, an increase of $4.9 million or 10 percent. For the first nine months of 2007, interest income on a tax-equivalent basis increased $22.7 million or 16 percent over the same period in 2006. More than half of the loans in Heartland’s commercial and agricultural loan portfolios are floating rate loans, thus changes in the national prime rate impact interest income more quickly than if there were more fixed rate loans. Interest expense for the third quarter of 2007 was $27.4 million compared to $22.9 million in the third quarter of 2006, an increase of $4.5 million or 20 percent. On a nine-month comparative basis, interest expense increased $18.8 million or 31 percent. Approximately 77 percent of Heartland’s certificate of deposit accounts will mature within the next twelve months at a weighted average rate of 4.87 percent. Noninterest Income Rises; Noninterest Expense Moderates Despite Investments in New Facilities Noninterest income increased by $415,000 or 6 percent during the third quarter of 2007 compared to the same quarter in 2006. The categories experiencing the largest increases were trust fees, brokerage and insurance commissions and income on bank owned life insurance. For the first nine months of 2007, noninterest income increased $2.1 million or 10 percent over the same period in 2006, primarily from trust fees, brokerage and insurance commissions, gains on sale of loans and income on bank owned life insurance. For the third quarter of 2007, noninterest expense increased $1.6 million or 7 percent in comparison with the same period in 2006. The largest component of noninterest expense, salaries and employee benefits, increased $1.3 million or 10 percent during the third quarter of 2007 in comparison to the third quarter of 2006. This growth in salaries and employee benefits expense was primarily due to additional staffing at Heartland’s operations center to provide support services to the growing number of bank subsidiaries and the formation and expansion of Summit Bank & Trust. For the nine-month period ended September 30, 2007, noninterest expense increased $3.1 million or 4 percent when compared to the same nine-month period in 2006. Exclusive of the $2.4 million judgment recorded during the first quarter of 2006, noninterest expense increased $5.5 million or 8 percent in comparison to the first nine months of 2006. Again, the largest contributor to this increase was salaries and employee benefits which grew by $4.2 million or 11 percent during this nine-month comparative period, primarily due to the expansion efforts. Total full-time equivalent employees increased to 975 at September 30, 2007, from 953 at September 30, 2006. Also included in salaries and employee benefits are the expenses related to stock options granted, which are usually awarded during the first quarter of each year. These expenses are recorded throughout the vesting period of the grants with a larger portion of the expense being recorded during the first quarter of the year due to early retirement provisions within the option agreements. Fuller said, “Heartland continues to make strategic investments in future growth by expanding its banking franchise.In the recent weeks, new banking offices have been opened by Rocky Mountain Bank in Billings, Montana, and Arizona Bank & Trust in Gilbert, Arizona. Summit Bank & Trust is currently putting the finishing touches on a new office in the community of Erie, Colorado, with an opening planned for this week.” “Heartland is continuing its de novo expansion strategy with the recent announcement of its plan to charter a new bank, Minnesota Bank & Trust. We are excited about the prospects of competing in the Twin Cities market and are planning to ramp up our presence with a Loan Production Office in Edina, the location of the proposed bank’s main office.Our goal is to open Minnesota Bank & Trust in the first quarter of next year.” Heartland’s effective tax rate was 29.56 percent for the third quarter of 2007 compared to 32.84 percent for the third quarter of 2006.On a nine-month comparative basis, Heartland’s effective tax rate was 31.01 percent during 2007 and 31.55 percent during 2006. The decrease in Heartland’s effective tax rate during the third quarter of 2007 resulted from $1.1 million in projected federal rehabilitation tax credits associated with Dubuque Bank and Trust Company’s newly acquired 99.9 percent ownership interest in two limited liability companies that own certified historic structures.During both years, low-income housing tax credits were projected to total $225,000 for the year. Heartland’s effective tax rate is also affected by the level of tax-exempt interest income which, as a percentage of pre-tax income, was 17.74 percent during the third quarter of 2007 compared to 16.46 percent during the same quarter of 2006. For the nine-month periods ended September 30, 2007 and 2006, tax-exempt income as a percentage of pre-tax income was 18.91 percent and 19.38 percent, respectively. The tax-equivalent adjustment for this tax-exempt interest income was $939,000 during the third quarter of 2007 compared to $900,000 during the same quarter in 2006. For the nine-month comparative period, the tax-equivalent adjustment for tax-exempt interest income was $2.8 million for 2007 and $2.7 million for 2006. Loan Growth Slows; Deposits Increase At September 30, 2007, total assets had increased $144.2 million or 6 percent annualized since year-end 2006, primarily because of loan growth. Total loans and leases were $2.3 billion at September 30, 2007, an increase of $126.3 million or 8 percent annualized since year-end 2006. The sale of the Broadus branch of Rocky Mountain Bank included loans of $20.9 million. The growth in loans was balanced between our Midwestern and Western markets. The Heartland subsidiary banks experiencing notable loan growth so far this year were Dubuque Bank and Trust Company, New Mexico Bank & Trust, Rocky Mountain Bank and Summit Bank & Trust. The commercial and commercial real estate loan category grew by $127.5 million or 11 percent annualized. Included in this change was the reclassification of $28.3 million of commercial real estate loans at Wisconsin Community Bank from the loans held for sale portfolio to the loans held to maturity portfolio as management intends to hold those loans in its portfolio. Fuller commented, “While year over year loan growth has been good, we’ve seen loan demand slow as the year has progressed. Despite this, we anticipate a reasonably good year in loan production, though we are focusing much more attention on nonperformers.” Total deposits at September 30, 2007, were $2.4 billion, an increase of $109.6 million or 6 percent annualized since year-end 2006. The sale of the Broadus branch of Rocky Mountain Bank included deposits of $30.2 million. Growth in deposits was weighted more heavily in our Western markets. Demand deposits experienced a $3.8 million or 1 percent annualized decline of which $3.4 million is attributable to the Broadus branch sale. Savings deposit balances experienced a $27.9 million or 5 percent annualized increase despite the $10.6 million in savings deposits lost as part of the Broadus branch sale. The increase in savings deposits primarily resulted from the promotion of a new money market product, as well as additional temporary deposits by a municipality in the Galena State Bank & Trust market.Time deposits, excluding brokered time deposits, increased $70.0 million or 9 percent annualized with over half of the growth at the Midwestern banks where depositors tend to be more desirous of the term deposit product. Included in the Broadus branch sale were $16.2 million in time deposits. Brokered time deposit balances increased $15.5 million during the first nine months of the year, primarily to replace the reduction in balances at Rocky Mountain Bank as a result of the Broadus branch sale. At September 30, 2007, brokered time deposits totaled $116.1 million or 5 percent of total deposits compared to $100.6 million or 4 percent of total deposits at year-end 2006. Credit Quality Remains Sound Despite Increase in Nonperforming Loans The allowance for loan and lease losses at September 30, 2007, was 1.38 percent of loans and 104 percent of nonperforming loans, compared to 1.40 percent of loans and 356 percent of nonperforming loans at December 31, 2006, and 1.42 percent of loans and 172 percent of nonperforming loans at June 30, 2007. Nonperforming loans were $30.4 million or 1.33 percent of total loans and leases at September 30, 2007, compared to $8.4 million or 0.39 percent of total loans and leases at December 31, 2006, and $19.1 million or 0.83 percent of total loans and leases at June 30, 2007. The majority of the $21.9 million increase in nonperforming loans from December 31, 2006, occurred during the second and third quarters of 2007. Over half of this increase was attributable to four nonperforming loans at Wisconsin Community Bank totaling $12.1 million, of which $4.0 million in outstanding balances on two of these loans is covered by government guarantees. The remaining increase was distributed among the bank subsidiaries and related to a few loan customers. Net charge-offs during the third quarter of 2007 were $1.9 million compared to $2.9 million and $362,000 during the second and first quarters of 2007, respectively.Management monitors the loan portfolio of each bank subsidiary and, at this point, does not feel that the increase in nonperforming loans is any indication of a systemic problem but is more likely a result of a shift in the economy in some of our markets. Because of the net realizable value of collateral, guarantees and other factors, management expects losses on Heartland’s nonperforming loans for the remainder of 2007 to be significantly below the amounts experienced during the second and third quarters of the year. Fuller commented, “Even though we have experienced an increase in nonperforming loans during the quarter, we believe the allowance for loan and lease losses is adequate and that anticipated losses from nonperforming loans will be consistent with our historical experience.” Conference Call Details Heartland will host a conference call for investors at 3:00 p.m. CDT today. To participate, dial 800-218-0530 at least five minutes before start time, or log onto www.htlf.com. If you are unable to participate on the call, a replay will be available through November 5, 2007, by dialing 800-405-2236, code 11097004, or by logging onto www.htlf.com. About Heartland Financial USA, Inc.: Heartland Financial USA, Inc. is a $3.2 billion diversified financial services company providing banking, mortgage, wealth management, insurance and consumer finance services to individuals and businesses. The Company currently has 58 banking locations in 39 communities in Iowa, Illinois, Wisconsin, New Mexico, Arizona, Montana and Colorado. Additional information about Heartland Financial USA, Inc. is available at www.htlf.com. Safe Harbor Statement This release, and future oral and written statements of the Company and its management may contain, forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 with respect to Heartland’s financial condition, results of operations, plans, objectives, future performance and business.Forward-looking statements, which may be based upon beliefs, expectations and assumptions of the Company’s management and on information currently available to management, are generally identifiable by the use of words such as believe, expect, anticipate, plan, intend, estimate, may, will, would, could, should or similar expressions.Additionally, all statements in this release, including forward-looking statements, speak only as of the date they are made, and the Company undertakes no obligation to update any statement in light of new information or future events. A number of factors, many of which are beyond the ability of the Company to control or predict, could cause actual results to differ materially from those in its forward-looking statements.These factors include, among others, the following:(i) the strength of the local and national economy; (ii) the economic impact of past and any future terrorist threats and attacks and any acts of war, (iii) changes in state and federal laws, regulations and governmental policies concerning the Company’s general business; (iv) changes in interest rates and prepayment rates of the Company’s assets; (v) increased competition in the financial services sector and the inability to attract new customers; (vi) changes in technology and the ability to develop and maintain secure and reliable electronic systems; (vii)the loss of key executives or employees; (viii)changes in consumer spending; (ix) unexpected results of acquisitions; (x) unexpected outcomes of existing or new litigation involving the Company; and (xi) changes in accounting policies and practices. These risks and uncertainties should be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. Additional information concerning the Company and its business, including other factors that could materially affect the Company’s financial results, is included in the Risk Factors section of its Annual Report on Form 10-K and in its other filings with the Securities and Exchange Commission. -FINANCIAL TABLES FOLLOW- HEARTLAND FINANCIAL USA, INC. CONSOLIDATED FINANCIAL HIGHLIGHTS (Unaudited) DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA For the Quarters Ended For the Nine Months Ended 9/30/2007 9/30/2006 9/30/2007 9/30/2006 Interest Income Interest and fees on loans and leases $ 47,406 $ 43,664 $ 140,712 $ 121,850 Interest on securities and other: Taxable 5,446 4,591 16,010 12,465 Nontaxable 1,513 1,441 4,414 4,338 Interest on federal funds sold 310 64 310 164 Interest on deposits in other financial institutions 2 4 20 16 Total Interest Income 54,677 49,764 161,466 138,833 Interest Expense Interest on deposits 20,477 16,862 58,325 44,457 Interest on short-term borrowings 2,764 2,702 10,545 6,876 Interest on other borrowings 4,199 3,348 10,762 9,543 Total Interest Expense 27,440 22,912 79,632 60,876 Net Interest Income 27,237 26,852 81,834 77,957 Provision for loan and lease losses 575 1,381 6,769 4,040 Net Interest Income After Provision for Loan and Lease Losses 26,662 25,471 75,065 73,917 Noninterest Income Service charges and fees 2,861 3,085 8,287 8,354 Loan servicing income 1,068 1,150 3,103 3,188 Trust fees 2,089 1,774 6,265 5,332 Brokerage and insurance commissions 820 450 2,158 1,339 Securities gains, net 31 67 303 428 Gain (loss) on trading account securities (7 ) 53 80 61 Impairment loss on equity securities - (76 ) - (76 ) Gains on sale of loans 604 551 2,051 1,678 Income on bank owned life insurance 595 250 1,212 769 Other noninterest income (145 ) 197 161 418 Total Noninterest Income 7,916 7,501 23,620 21,491 Noninterest Expense Salaries and employee benefits 14,301 13,039 42,680 38,457 Occupancy 2,004 1,828 5,941 5,373 Furniture and equipment 1,669 1,593 5,124 4,987 Outside services 2,374 2,273 7,011 6,954 Advertising 886 998 2,694 2,863 Other intangibles amortization 241 249 652 693 Other noninterest expenses 3,272 3,180 9,970 11,604 Total Noninterest Expense 24,747 23,160 74,072 70,931 Income Before Income Taxes 9,831 9,812 24,613 24,477 Income taxes 2,906 3,207 7,403 7,665 Income From Continuing Operations 6,925 6,605 17,210 16,812 Discontinued Operations Income from operations of discontinued operations(1) - 423 2,756 1,191 Income taxes - 154 1,085 434 Income From Discontinued Operations - 269 1,671 757 Net Income $ 6,925 $ 6,874 $ 18,881 $ 17,569 Earnings per common share-basic $ 0.42 $ 0.42 $ 1.15 $ 1.06 Earnings per common share-diluted $ 0.42 $ 0.41 $ 1.14 $ 1.05 Earnings per common share from continuing operations-basic $ 0.42 $ 0.40 $ 1.04 $ 1.02 Earnings per common share from continuing operations-diluted $ 0.42 $ 0.39 $ 1.04 $ 1.00 Weighted average shares outstanding-basic 16,447,270 16,521,527 16,486,669 16,498,127 Weighted average shares outstanding-diluted 16,543,635 16,775,749 16,619,681 16,730,331 (1)Includes a gain of $2,442 on the sale of Rocky Mountain Bank’s Broadus branch during the second quarter of 2007 HEARTLAND FINANCIAL USA, INC. CONSOLIDATED FINANCIAL HIGHLIGHTS (Unaudited) DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA For the Quarters Ended 9/30/2007 6/30/2007 3/31/2007 12/31/2006 9/30/2006 Interest Income Interest and fees on loans and leases $47,406 $47,748 $ 45,558 $ 44,738 $ 43,664 Interest on securities and other: Taxable 5,446 5,267 5,297 5,128 4,591 Nontaxable 1,513 1,443 1,458 1,445 1,441 Interest on federal funds sold 310 - - - 64 Interest on deposits in otherfinancial institutions 2 8 10 6 4 Total Interest Income 54,677 54,466 52,323 51,317 49,764 Interest Expense Interest on deposits 20,477 19,550 18,298 18,073 16,862 Interest on short-term borrowings 2,764 3,970 3,811 2,952 2,702 Interest on other borrowings 4,199 3,240 3,323 3,508 3,348 Total Interest Expense 27,440 26,760 25,432 24,533 22,912 Net Interest Income 27,237 27,706 26,891 26,784 26,852 Provision for loan and lease losses 575 4,268 1,926 (157) 1,381 Net Interest Income After Provision for Loanand Lease Losses 26,662 23,438 24,965 26,941 25,471 Noninterest Income Service charges and fees 2,861 2,855 2,571 2,704 3,085 Loan servicing income 1,068 1,040 995 1,091 1,150 Trust fees 2,089 2,055 2,121 1,926 1,774 Brokerage and insurance commissions 820 845 493 532 450 Securities gains, net 31 147 125 125 67 Gain (loss) on trading account securities (7) 46 41 80 53 Impairment loss on equity securities - (76) Gains on sale of loans 604 856 591 611 551 Income on bank owned life insurance 595 317 300 382 250 Other noninterest income (145) (68) 374 8 197 Total Noninterest Income 7,916 8,093 7,611 7,459 7,501 Noninterest Expense Salaries and employee benefits 14,301 14,210 14,169 12,518 13,039 Occupancy 2,004 2,010 1,927 1,918 1,828 Furniture and equipment 1,669 1,779 1,676 1,737 1,593 Outside services 2,374 2,368 2,269 2,450 2,273 Advertising 886 1,039 769 1,030 998 Other intangibles amortization 241 192 219 249 249 Other noninterest expenses 3,272 3,331 3,367 3,122 3,180 Total Noninterest Expense 24,747 24,929 24,396 23,024 23,160 Income Before Income Taxes 9,831 6,602 8,180 11,376 9,812 Income taxes 2,906 1,965 2,532 3,913 3,207 Income From Continuing Operations 6,925 4,637 5,648 7,463 6,605 Discontinued Operations Income from operations of discontinued operations(1) - 2,565 191 567 423 Income taxes - 1,017 68 497 154 Income From Discontinued Operations - 1,548 123 70 269 Net Income $ 6,925 $ 6,185 $ 5,771 $ 7,533 $ 6,874 Earnings per common share-basic $0.42 $.38 $.35 $ .46 $ .42 Earnings per common share-diluted $ 0.42 $ .37 $ .34 $ .45 $ .41 Earnings per common share from continuingoperations-basic $ 0.42 $ .28 $ .34 $ .45 $ .40 Earnings per common share from continuingoperations-diluted $ 0.42 $ .28 $ .34 $ .44 $ .39 Weighted average shares outstanding-basic 16,447,270 16,451,031 16,542,876 16,531,998 16,521,527 Weighted average shares outstanding-diluted 16,543,635 16,644,286 16,760,688 16,784,656 16,775,749 (1)Includes a gain of $2,442 on the sale of Rocky Mountain Bank’s Broadus branch during the second quarter of 2007 HEARTLAND FINANCIAL USA, INC. CONSOLIDATED FINANCIAL HIGHLIGHTS (Unaudited) DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA As Of 9/30/2007 6/30/2007 3/31/2007 12/31/2006 9/30/2006 Assets Cash and cash equivalents $ 31,591 $ 35,721 $ 62,232 $ 49,143 $ 45,483 Securities 648,337 590,194 587,803 617,040 593,103 Loans held for sale 16,267 22,346 42,644 50,381 42,561 Loans and leases: Held to maturity 2,274,119 2,298,256 2,224,097 2,147,845 2,122,156 Allowance for loan and lease losses (31,438) (32,738) (31,545) (29,981) (30,684) Loans and leases, net 2,242,681 2,265,518 2,192,552 2,117,864 2,091,472 Premises, furniture and equipment, net 119,461 115,885 112,951 108,567 106,937 Goodwill 40,207 40,207 40,207 39,817 39,817 Other intangible assets, net 8,378 8,530 8,997 9,010 9,198 Cash surrender value on life insurance 54,936 33,810 33,698 33,371 32,962 Assets of discontinued operations held for sale - - 20,947 - 51,122 Other assets 40,597 42,205 34,329 33,049 40,934 Total Assets $ 3,202,455 $ 3,154,416 $ 3,136,360 $ 3,058,242 $ 3,053,589 Liabilities and Stockholders’ Equity Liabilities Deposits: Demand $ 367,617 $ 368,234 $ 360,744 $ 371,465 $ 367,133 Savings 850,845 804,949 825,600 822,915 813,573 Brokered time deposits 116,082 119,958 118,151 100,572 147,669 Other time deposits 1,086,732 1,075,024 1,045,330 1,016,705 962,809 Total deposits 2,421,276 2,368,165 2,349,825 2,311,657 2,291,184 Short-term borrowings 256,822 274,141 304,342 275,694 239,531 Other borrowings 268,716 268,758 210,804 224,523 243,987 Liabilities of discontinued operations held for sale - - 32,086 - 47,424 Accrued expenses and other liabilities 33,366 31,709 27,453 36,657 29,480 Total Liabilities 2,980,180 2,942,773 2,924,510 2,848,531 2,851,606 Stockholders’ Equity 222,275 211,643 211,850 209,711 201,983 Total Liabilities and Stockholders’ Equity $ 3,202,455 $ 3,154,416 $ 3,136,360 $ 3,058,242 $ 3,053,589 Common Share Data Book value per common share $ 13.48 $ 12.88 $ 12.85 $ 12.65 $ 12.22 FAS 115 effect on book value per common share $ 0.13 $ (0.15) $ 0.10 $0.05 $ 0.01 Common shares outstanding, net of treasury stock 16,492,245 16,437,459 16,484,541 16,572,080 16,530,266 Tangible Capital Ratio(1) 5.62% 5.35% 5.38% 5.46% 5.18% (1) Total stockholders’ equity less goodwill and intangible assets (excluding mortgage servicing rights) divided by total assets less intangible assets (excluding mortgage servicing rights). HEARTLAND FINANCIAL USA, INC. CONSOLIDATED FINANCIAL HIGHLIGHTS (Unaudited) DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA For the Quarters Ended For the Nine Months Ended 9/30/2007 9/30/2006 9/30/2007 9/30/2006 Average Balances Assets $ 3,176,715 $ 2,985,231 $ 3,136,034 $ 2,888,938 Loans and leases, net of unearned 2,287,264 2,112,091 2,268,127 2,044,926 Deposits 2,415,158 2,229,536 2,344,847 2,146,842 Earning assets 2,890,761 2,644,161 2,845,735 2,556,435 Interest bearing liabilities 2,558,460 2,327,554 2,513,295 2,248,654 Stockholders’ equity 216,038 195,737 212,339 192,020 Tangible stockholders’ equity 174,637 152,755 170,607 151,809 Earnings Performance Ratios Annualized return on average assets 0.86% 0.91% 0.80% 0.81% Annualized return on average equity 12.72 13.93 11.89 12.23 Annualized return on average tangible equity 15.91 17.85 14.80 15.47 Annualized net interest margin(1) 3.87 4.16 3.98 4.22 Efficiency ratio(2) 68.63 65.82 68.62 69.75 (1)Tax equivalent basis is calculated using an effective tax rate of 35% (2)Noninterest expense divided by the sum of net interest income and noninterest income less net security gains For the Quarters Ended 9/30/2007 6/30/2007 3/31/2007 12/31/2006 9/30/2006 Average Balances Assets $3,176,715 $ 3,158,088 $ 3,073,337 $ 3,051,995 $ 2,985,231 Loans and leases, net of unearned 2,287,264 2,302,037 2,214,852 2,151,870 2,112,091 Deposits 2,415,158 2,348,386 2,270,678 2,263,567 2,229,536 Earning assets 2,890,761 2,857,840 2,790,087 2,716,768 2,644,161 Interest bearing liabilities 2,558,460 2,524,956 2,457,797 2,391,269 2,327,554 Stockholders’ equity 216,038 211,639 209,338 204,438 195,737 Tangible stockholders’ equity 174,637 169,641 167,566 162,053 152,755 Earnings Performance Ratios Annualized return on average assets 0.86% 0.79% 0.76% 0.98% 0.91% Annualized return on average equity 12.72 11.72 11.18 14.62 13.93 Annualized return on average tangible equity 15.91 14.62 13.97 18.44 17.85 Annualized net interest margin(1) 3.87 4.02 4.04 4.04 4.16 Efficiency ratio(2) 68.63 68.17 69.10 65.74 65.82 (1)Tax equivalent basis is calculated using an effective tax rate of 35% (2)Noninterest expense divided by the sum of net interest income and noninterest income less net security gains HEARTLAND FINANCIAL USA, INC. CONSOLIDATED FINANCIAL HIGHLIGHTS (Unaudited) DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA As of and For As of and For As of and For As of and For the Nine Months the Year the Nine Months The Year Ended Ended Ended Ended 9/30/2007 12/31/2006 9/30/2006 12/31/2005 Loan and Lease Data Commercial and commercial real estate $ 1,611,226 $ 1,483,738 $ 1,452,239 $ 1,304,080 Residential mortgage 224,732 225,343 221,828 219,671 Agricultural and agricultural real estate 226,550 233,748 244,710 230,357 Consumer 204,545 194,652 193,058 181,019 Direct financing leases, net 10,902 14,359 14,079 21,586 Unearned discount and deferred loan fees (3,836) (3,995) (3,758) (3,647) Total loans and leases $ 2,274,119 $ 2,147,845 $ 2,122,156 $ 1,953,066 Asset Quality Nonaccrual loans $ 30,286 $ 8,104 $ 10,699 $ 14,877 Loans past due ninety days or more as to interest orprincipal payments 69 315 6,359 115 Other real estate owned 2,129 1,575 1,450 1,586 Other repossessed assets 392 349 355 471 Total nonperforming assets $ 32,876 $ 10,343 $ 18,863 $17,049 Allowance for Loan and Lease Losses Balance, beginning of period $ 29,981 $ 27,791 $ 27,791 $ 24,973 Provision for loan and lease losses from continuingoperations 6,769 3,883 4,040 6,533 Provision for loan and lease losses from discontinuedoperations - (5) (5) 31 Loans charged off (6,536) (3,989) (2,655) (4,579) Recoveries 1,362 1,733 948 1,152 Reclass for unfunded commitments to other liabilities - - - (319) Additions related to acquired bank - 591 591 - Reductions related to discontinued operations (138) (23) (23) - Balance, end of period $31,438 $ 29,981 $ 30,684 $ 27,791 Asset Quality Ratios Ratio of nonperforming loans to total loans and leases 1.33% 0.39% 0.80% 0.77% Ratio of nonperforming assets to total assets 1.03 0.34 0.62 0.60 Ratio of net loan chargeoffs to average loans and leases 0.23 0.11 0.08 0.18 Allowance for loan losses as a percent of loans and leases 1.38 1.40 1.45 1.42 Allowance for loan losses as a percent ofnonperforming loans and leases 103.57 356.11 179.88 185.37 HEARTLAND FINANCIAL USA, INC. CONSOLIDATED FINANCIAL HIGHLIGHTS (Unaudited) DOLLARS IN THOUSANDS For the Quarters Ended 9/30/2007 9/30/2006 Average Average Balance Interest Rate Balance Interest Rate Earning Assets Securities: Taxable $ 474,366 $ 5,446 4.55 % $ 426,368 $ 4,591 4.27 % Nontaxable(1) 136,834 2,271 6.58 131,289 2,200 6.65 Total securities 611,200 7,717 5.01 557,657 6,791 4.83 Interest bearing deposits 764 2 1.04 286 4 5.55 Federal funds sold 24,180 310 5.09 4,594 64 5.53 Loans and leases: Commercial and commercial real estate(1) 1,609,044 31,757 7.83 1,457,416 28,914 7.87 Residential mortgage 239,447 4,069 6.74 229,855 3,820 6.59 Agricultural and agricultural real estate(1) 227,630 4,650 8.10 218,466 4,358 7.91 Consumer 199,823 5,351 10.62 192,245 4,876 10.06 Direct financing leases, net 11,320 171 5.99 14,109 219 6.16 Fees on loans - 1,589 - 1,618 - Less: allowance for loan and lease losses (32,647 ) - - (30,467 ) - - Net loans and leases 2,254,617 47,587 8.37 2,081,624 43,805 8.35 Total earning assets 2,890,761 $ 55,616 7.63 % 2,644,161 $ 50,664 7.60 % Nonearning Assets 285,954 341,070 Total Assets $ 3,176,715 $ 2,985,231 Interest Bearing Liabilities Interest bearing deposits Savings $ 850,988 $ 6,021 2.81 % $ 791,790 $ 5,177 2.59 % Time, $100,000 and over 305,748 3,848 4.99 220,582 2,410 4.33 Other time deposits 888,706 10,608 4.74 859,106 9,275 4.28 Short-term borrowings 243,820 2,764 4.50 227,349 2,702 4.72 Other borrowings 269,198 4,199 6.19 228,727 3,348 5.81 Total interest bearing liabilities 2,558,460 27,440 4.26 2,327,554 22,912 3.91 Noninterest Bearing Liabilities Noninterest bearing deposits 369,716 358,058 Accrued interest and other liabilities 32,501 103,882 Total noninterest bearing liabilities 402,217 461,940 Stockholders’ Equity 216,038 195,737 Total Liabilities and Stockholders’ Equity $ 3,176,715 $ 2,985,231 Net interest income(1) $ 28,176 $ 27,752 Net interest spread(1) 3.37 % 3.69 % Net interest income to total earning assets(1) 3.87 % 4.16 % Interest bearing liabilities to earning assets 88.50 % 88.03 % (1)
